Citation Nr: 0724795	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  05-07 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for a bilateral leg 
disorder manifested by pain.

2. Entitlement to service connection for a right knee 
disorder.

3. Entitlement to service connection for bilateral foot 
disorder to include flat feet.

4.  Entitlement to an increased evaluation for residuals of a 
left thumb fracture, currently evaluated as 10 percent 
disabling.

5.  Entitlement to a compensable evaluation for mild left 
knee instability.


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The veteran had active service from February 1967 to November 
1970 and January 1975 to July 1991.

The matter comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C. Consistent with the instructions below, VA 
will notify you if further action is required on your part. 


REMAND

Subsequent to the May 2004 rating decision the RO issued an 
October 2004 statement of the case addressing the issues of 
entitlement to service connection for bilateral foot disorder 
to include flat feet, and entitlement to an increased 
evaluation for a left knee disorder. 

A June 2005 supplemental statement of the case addressed, 
among other issues, the issues of entitlement to service 
connection for bilateral leg pain and flat feet.  A September 
2005 statement of the case addressed entitlement to service 
connection for a right knee disorder, and entitlement to an 
increased evaluation for a left thumb disorder.

Subsequent to these documents the veteran was afforded a VA 
examination in February 2006 addressing the left thumb, and 
bilateral leg, knee and foot disabilities.  Medical opinions 
were supplied by the examiner.  Significantly, the RO failed 
to document their review of this examination, and failed to 
issue the veteran a Supplemental Statement of the Case.  The 
record is also negative for a waiver of agency of original 
jurisdiction consideration for this evidence.  Thus, the 
claims must be remanded to permit the RO an opportunity to 
issue a supplemental statement of the case.

Accordingly, the case is REMANDED for the following action:

The RO must issue the veteran a 
supplemental statement of the case for 
his claims at issue.  This must 
specifically address the February 2006 VA 
examination. If the claims remain denied, 
the RO must afford the veteran an 
opportunity to respond, before the case 
is returned to the Board for appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

